DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The terminal disclaimer filed August 1, 2022 has been approved.  The double patenting rejection of the previous office action is rescinded.  

Allowable Subject Matter
Claims 21-42 and 44-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 21 recites a method for manufacture of a plurality of solar cell arrangements, the method comprising: separating a first solar cell into two or more first solar cell pieces; separating a second solar cell into two or more second solar cell pieces; positioning at least one of the two or more first solar cell pieces on a support device for forming a first solar cell arrangement; positioning at least one of the two or more second solar cell pieces on the support device for forming a second solar cell arrangement; and positioning at least one other of the two or more first solar cell pieces and at least one other of the two or more second solar cell pieces on the support device for forming a third solar cell arrangement.  None of the prior art teaches or discloses the recited method of separating respective first and second solar cells into respective first and second solar cell pieces, wherein said first pieces are used to make a first arrangement, the second pieces are used to make a second arrangement and then using both the first and second pieces to make a third arrangement.  The closest prior art of Gonzalez et al. (US 20160163914) discloses an apparatus/method for manufacturing solar cell arrangements wherein the method/apparatus has first and second support devices upon which first and second arrangements are formed in respective first and second lines, but fails to teach or disclose the recited step of taking first and second solar cell pieces to form a third arrangement as currently claimed.  
	Claim 33 is allowable for the same reasons as claim 1 above since it recites the same method of arranging the first and second solar cell pieces into a third arrangement.    
Claim 34 recites a method for manufacture of at least two solar cell arrangements, comprising: separating a first solar cell into at least one first pseudo-square solar cell piece and at least one first full-square solar cell piece; separating a second solar cell into at least one second pseudo-square solar cell piece and at least one second full-square solar cell piece; positioning one or more of the at least one first pseudo-square solar cell piece and one or more of the at least one second pseudo-square solar cell piece on a belt conveyor for forming a first solar cell arrangement of the at least two solar cell arrangements; and positioning one or more of the at least one first full-square solar cell piece and one or more of the at least one second full-square solar cell piece on the belt conveyor for forming a second solar cell arrangement of the at least two solar cell arrangements, so that the first solar cell arrangement and the second solar cell arrangement are supported by the same belt conveyor.  The closest prior art of Gonzalez et al. (US 20160163914) fails to teach or disclose the recited method of separating a first solar cell into a first square piece and first pseudo-square piece, separating a second solar cell in the same manner, followed by arranging the first and second square pieces into an arrangement of square pieces and arranging the first and second pseudo-square pieces into an arrangement of pseudo-square pieces. 
	Claim 42 recites a method for manufacture of at least two solar cell arrangements, comprising: separating a first solar cell into two or more first solar cell pieces by a separation device; separating a second solar cell into two or more second solar cell pieces by the separation device, wherein the first solar cell and the second solar cell are sequentially separated by the separation device into the two or more first solar cell pieces and the two or more second solar cell pieces, respectively; positioning the two or more first solar cell pieces on a support device for forming a first solar cell arrangement of the at least two solar cell arrangements; positioning the two or more second solar cell pieces on the support device for forming a second solar cell arrangement of the at least two solar cell arrangements; and assembling the first solar cell arrangement and the second solar cell arrangement in parallel to each other on the support device. The closest prior art of Gonzalez et al. (US 20160163914) fails to teach or disclose the recited method of sequentially separating a first solar cell and second solar cell into respective solar cell pieces by a separation device followed by arranging said first solar cell pieces and second solar cell pieces into respective solar cell arrangements in parallel on a support device as currently claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745